At the March, 1927, term of the circuit court of Tuscaloosa county the grand jury returned an indictment against this appellant, charging him with a violation of section 5411 of the Code of 1923; the offense being that of having carnal knowledge of a girl over 12 and under 16 years of age. He was tried upon said indictment, and convicted as charged therein; the jury fixed his punishment at imprisonment in the penitentiary for 5 years. The trial was had, and judgment pronounced and entered on March 23, 1927, from which this appeal was taken. The cause is here submitted upon the record only; there is no bill of exceptions. An examination of the record discloses its regularity in all things. No error being apparent, the judgment of conviction from which this appeal was taken is affirmed.
Affirmed.